Citation Nr: 1411941	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  07-24 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed innocently acquired psychiatric disorder to include bipolar disorder, anxiety disorder, affective disorder and mood disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to October 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO. 

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In January 2010 and December 2011, the Board remanded the Veteran's appeal for additional development of the record.  The case is once again before the Board. 

In January 2010 and December 2011, the Board also observed that the issue of service connection for lupus had been raised during the October 2009 hearing, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this matter still has not been adjudicated, the Board again refers it to the AOJ for appropriate action.



FINDING OF FACT

The currently demonstrated bipolar disorder is shown as likely as not to have had its clinical onset during the Veteran's period of active duty.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, her disability manifested by a bipolar disorder is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that the action taken herein below is favorable to the Veteran, further discussion of VCAA is not required at this time.  


Service Connection

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 


Analysis

The Veteran in this case is seeking service connection for an innocently acquired psychiatric disorder as manifested by bipolar disorder, anxiety disorder, affective disorder and mood disorder.  

During the period of the appeal, there are diagnoses of bipolar disorder, anxiety disorder, affective disorder and mood disorder.  See, e.g., November 2007 records from the Social Security Administration, December 2008 VA opinion, and September 2010 VA examination.  

In October 2009, the Veteran testified that she experienced symptoms of anxiety during service due to undergoing an intense Russian language program.  She stated that she saw a psychiatrist during service who diagnosed her with an "immature disorder."  

A review of the Veteran's service personnel records show that she was an electronic warfare/signal intelligence voice interpreter during service and confirm that she studied the Russian language.  Her personnel records show that she was charged with Article 15 violations in December 1981 and July 1982 for failure to report for duty.  

Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record and all medical and lay evidence.  

The Veteran's statements are competent regarding her symptoms and diagnosis of an "immature disorder" during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Her statements are also credible as they are consistent with the probative evidence of record.  

In December 2008, a VA doctor opined that the Veteran's history was consistent with someone who had an onset of a bipolar disorder in her twenties.  The Board notes that the Veteran's DD Form 214 showed that she was born in January 1960 and was in her twenties during service.  It is highly probative that the VA doctor explained that a bipolar disorder was often misdiagnosed.  

The Board recognizes that there is an unfavorable VA opinion dated in September 2010 and an unfavorable VHA opinion dated in September 2013; however, the opinions are of limited probative value as they are based on the absence of a documented diagnosis of an acquired psychiatric disorder during service.  

The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  See Dalton v. Peake, 21 Vet. App. 23 (2007).  

To the extent that the Veteran's credibly reports being seen by a psychiatrist for anxiety symptoms and having behavior problems during service, the Board finds the evidence to be in relative equipoise in showing that the current disability manifested by a bipolar disorder as likely as not had its clinical onset during her period of active service.   

In resolving all reasonable doubt in the Veteran's favor, service connection for a bipolar disorder is warranted.  

As for any acquired psychiatric disorder other than bipolar disorder diagnosed during the current appeal period, VA adjudicators are precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  


ORDER

Service connection for an innocently acquired psychiatric disability manifested by a bipolar disorder is granted.  




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals

Department of Veterans Affairs


